PER CURIAM.
This is an appeal from a conviction for grand theft, entered after a nolo contendré plea, and convictions for burglary and grand theft, entered after a jury trial.
Prior to the Supreme Court’s opinion in Nelson v. State, 578 So.2d 694 (Fla.1991), the trial court denied a Motion to Suppress, finding no standing. The Order reads in part as follows:
“ORDERED AND ADJUDGED that said Motion be, and the same is hereby denied. Defendant did not have the permission or consent of the owner of the subject vehicle and was not driving said vehicle at the time of said search and therefore lacks the requisite legal standing to challenge the search thereof. U.S. v. Peters, 791 F.2d 1270.” [(7th Cir. 1986) ]
We reverse upon the holding in Nelson v. State, supra, and return the matter to the trial court for further proceedings, commencing with a hearing on the Motion to Suppress. We also reverse the Order denying the return of the appellant’s property, in light of our initial ruling, without prejudice.
Reversed and remanded with directions.